Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1, 6, 7, 8, 11, 12, 14-16, 21, 22, 23, 26, 27, 29, and 30) in the reply filed on January 31, 2022 is acknowledged.  The traversal is on the ground(s) that the office has not shown the “serious burden” required to support the restriction requirement.  This is not found persuasive because Groups II and III are not linked as to form a single general inventive concept because they lack the same special technical feature and therefore the inventions have acquired a separate status in the art in view of their different classification (Group II having a classification of G06F3/017 and Group III having a classification of G01N21/41) providing a serious burden to the office.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62846445, which was filed May 10, 2019.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted February 3, 2021.
Drawings

The drawings filed April 30, 2020 are accepted by the examiner.


Abstract

The abstract filed April 30, 2020 is accepted by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “configured” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “configured” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim, such as in claim 30, with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 8, 11, 12, 14-16, 21, 22, 23, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al. (US 20150336502 Al) in view of Melzer (US 20140299660 Al).

 	As to Claims 1, 16, 29 and 30:
Hillis et al. discloses an apparatus for communicating between one or more vehicles and one or more external observers (Hillis, see Abstract, where Hillis discloses a method for an autonomous vehicle (e.g., a fully autonomous or semiautonomous vehicle) to communicate with external observers. The method includes: receiving a task at the autonomous vehicle; collecting data that characterizes a surrounding environment of the autonomous vehicle from a sensor coupled to the autonomous vehicle; determining an intended course of action for the autonomous vehicle to undertake based on the task and the collected data; and conveying a human understandable output via an output device, the human understandable output expressly or implicitly indicating the intended course of action to an external observer), comprising: a memory configured to store data (Hillis, see Memory 1104 in figure 11 and paragraph [0054], where Hillis discloses that the modules
described can be implemented as instructions on a tangible storage memory capable of being executed by a processor or a control circuitry. The tangible storage memory may be volatile or non-volatile memory. In some embodiments, the volatile memory may be considered "non-transitory" in the sense that it is not transitory signal); and a processor (Hillis, see processor 1102 in figure 11 and paragraph [0077], where Hillis discloses that the processor 1102 may execute one or more of the modules stored in the memory components) configured to: detect a first external observer for communicating with a vehicle (Hillis, see paragraph [0030], where Hillis discloses that the sensors 210 can include one or more cameras 212, one or more microphones 214, one or more radars 216,
one or more sonars 218, one or more lidars 220, one or more radio frequency (RF) antennas 222 (as a sensor and/or a transceiver for machine readable communication), one or more tactile sensors 224, other types of passive or active sensors, or any combination thereof. The tactile sensors 224
can detect contact between an external object (e.g., a person or an object) and the autonomous vehicle 200. For example, the tactile sensors 224 can be force sensors, accelerometers, or touchscreen sensors. The sensors 210 collect data describing the surrounding environment of the autonomous vehicle 200 and/or providing self-diagnosis feedback of the autonomous vehicle 200 (e.g., relative to the surrounding environment). The control system 202 can also record metadata from the sensors 210 for further analysis. For example, such analysis includes the control system 202 detecting various events, conditions, and objects through the collected data, including
detecting traffic events, accidents, pedestrians, fellow drivers, fellow vehicles, active or passive traffic signs, road conditions, weather conditions, or any combination thereof. The control system 202 can further detect characteristics of such events or objects, including types of fellow vehicles, relative locations of the detected objects, anticipated behaviors of the detected objects, locations of sensors of detected devices, locations of perceptive organs ( e.g., eyes or ears) of detected people, or any combination thereof); obtain, for the vehicle, a first virtual model for communicating with the first external observer (Hillis, see figure 1 and paragraph [0027], where Hillis discloses that the communication can take the form of pedestrian communication 120, which involves the first control system 104 and a pedestrian 122. The pedestrian 122 can be any external observer who is not driving a vehicle. In a further example, the communication can take the form of traffic controller communication 126, which involves the first control system 104 and a traffic controller 128. The
traffic controller 128 can be a person with the authority to control traffic (e.g., a road worker, a police officer, etc.), a traffic control device, or an agent terminal device within the navigational environment 100 for a remote person to control the traffic. The pedestrian communication 120 and the traffic controller communication 126 can take the forms similar to the human driver communication 106, including a light, a sound, a display, an animation, or any combination thereof. In some embodiments, the first control system 104 can simultaneously present or generate any of the human driver communication 106, the inter-device communication 112, the pedestrian communication 120, and the traffic controller communication 126). Hillis differs from the claimed subject matter in that Hillis does not explicitly disclose encrypt, based on one or more characteristics of the first external observer, the first virtual model to generate an encrypted first virtual model; and communicate with the first external observer using the encrypted first virtual model. 
However in an analogous art, Melzer discloses encrypt, based on one or more characteristics of the first external observer (Melzer, see paragraph [0051], where Melzer discloses that the decryption code may be locally adapted by the wearable computing device 100, for example based on local unique data related to the wearer, for example based on a biometric signature of the wearer, such as an image of a fingerprint, a pupil or other biological trait. In such embodiments, the central server 120 encodes the message with the decryption code and the decryption code is decoded using the biometric signature. Namely, in such embodiments, the decryption code is locally prepared based on the biometric signature of the wearer, for example by instructing the wearer to take an image of the biological trait, instructing the wearable computing device 100 to take an image of the biological trait automatically, and/or the like. The decryption code is encoded by the central server using a similar image which is provided thereto in a secure), the first virtual model to generate an encrypted first virtual model (Melzer, see paragraph [0049], where Melzer discloses that the augmented reality view includes an overlay or any other augmentation of private and/or personalized decrypted content generated using a wearer decryption code based on a visible code that may be viewed by the wearer of the wearable mobile device 100 at a naked eye glance. The visible code may be a cipher text, a plain text, a barcode, an encrypted image, an encrypted video and/or any visible content that may be decrypted by one or more keys); and communicate with the first external observer using the encrypted first virtual model (Melzer, see figures 4A-4E and paragraph [0067], where Melzer discloses that FIGS. 4A-4E depicts exemplary visible codes. FIG. 4A depicts an icon that may be transformed to decrypted content based on data which is acquired via the network based on the location of the wearable mobile device 100. FIG. 4B depicts a barcode that include encrypted content that is decrypted using the wearer decryption code. FIG. 4C depicts a QR code that include encrypted content that is decrypted using the wearer decryption code. FIG. 4D depicts a trademark that may be transformed to personalized decrypted content based on data which is acquired via the network based on the location of the wearable mobile device 100 and using the wearer decryption code. FIG. 4E depicts an encrypted content that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code. FIG. 4F depicts an encrypted text in an email that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code. FIG. 4G depicts an encrypted text in a webpage that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hillis with Melzer. One would be motivated to modify Hillis by disclosing encrypt, based on one or more characteristics of the first external observer, the first virtual model to generate an encrypted first virtual model; and communicate with the first external observer using the encrypted first virtual model as taught by Melzer, and thereby providing an improved HMD augmented reality experience (Melzer, see paragraph [0004]).   
As to Claims 6 and 21:
Hillis in view of Melzer discloses the apparatus of claim 1, wherein communicating with the first external observer using the encrypted first virtual model comprises: decrypting frames (Melzer, see paragraph [0021], where Melzer discloses that video sequence including at least one frame imaging a visible code) of the encrypted first virtual model based on the one or more characteristics of the first external observer (Melzer, see paragraph [0049], where Melzer discloses that the augmented reality view includes an overlay or any other augmentation of private and/or personalized decrypted content generated using a wearer decryption code based on a visible code that may be viewed by the wearer of the wearable mobile device 100 at a naked eye glance. The visible code may be a cipher text, a plain text, a barcode, an encrypted image, an encrypted video and/or any visible content that may be decrypted by one or more keys); and projecting the decrypted frames (Melzer, see paragraph [0021], where Melzer discloses that video sequence including at least one frame imaging a
visible code) of first virtual model towards the first external observer (Melzer, see figures 4A-4E and paragraph [0067], where Melzer discloses that FIGS. 4A-4E depicts exemplary visible codes. FIG. 4A depicts an icon that may be transformed to decrypted content based on data which is acquired via the network based on the location of the wearable mobile device 100. FIG. 4B depicts a barcode that include encrypted content that is decrypted using the wearer decryption code. FIG. 4C depicts a QR code that include encrypted content that is decrypted using the wearer decryption code. FIG. 4D depicts a trademark that may be transformed to personalized decrypted content based on data which is acquired via the network based on the location of the wearable mobile device 100 and using the wearer decryption code. FIG. 4E depicts an encrypted content that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code. FIG. 4F depicts an encrypted text in an email that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code. FIG. 4G depicts an encrypted text in a webpage that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code).
As to Claims 7 and 22:
Hillis in view of Melzer discloses the apparatus of claim 6, wherein projecting the decrypted frames of the first virtual model towards the first external observer comprises: detecting a field of view of the first external observer; and projecting a foveated rendering (Melzer, see paragraph [0066], where Melzer discloses that the visible code(s) may be a label, a code, plain text, a cipher text, an image, and/or a video. The visible code(s) may be printed or otherwise fixated to an object and/or presented on a display, for example a screen of a client terminal, a billboard, and/or a handheld device, the fixated visible code teaches or suggest foveated rendering) of the decrypted frames of the first virtual model to the first external observer based on the field of view (Melzer, see paragraph [0051], where Melzer discloses that the decryption code may be locally adapted by the wearable computing device 100, for example based on local unique data related to the wearer, for example based on a biometric signature of the wearer, such as an image of a fingerprint, a pupil or other biological trait. In such embodiments, the central server 120 encodes the message with the decryption code and the decryption code is decoded using the biometric signature. Namely, in such embodiments, the decryption code is locally prepared based on the biometric signature of the wearer, for example by instructing the wearer to take an image of the biological trait, instructing the wearable computing device 100 to take an image of the biological trait automatically, and/or the like. The decryption code is encoded by the central server using a similar image which is provided thereto in a secure).

As to Claims 11 and 26:
Hillis in view of Melzer discloses the apparatus of claim 1, wherein the processor is further configured to: detect a second external observer for communicating with the vehicle (Hillis, see paragraph [0030], where Hillis discloses that the sensors 210 can include one or more cameras 212, one or more microphones 214, one or more radars 216, one or more sonars 218, one or more lidars 220, one or more radio frequency (RF) antennas 222 (as a sensor and/or a transceiver for machine readable communication), one or more tactile sensors 224, other types of passive or active sensors, or any combination thereof. The tactile sensors 224 can detect contact between an external object (e.g., a person or an object) and the autonomous vehicle 200. For example, the tactile sensors 224 can be force sensors, accelerometers, or touchscreen sensors. The sensors 210 collect data describing the surrounding environment of the autonomous vehicle 200 and/or providing self-diagnosis feedback of the autonomous vehicle 200 (e.g., relative to the surrounding environment). The control system 202 can also record metadata from the sensors 210 for further analysis. For example, such analysis includes the control system 202 detecting various events, conditions, and objects through the collected data, including detecting traffic events, accidents, pedestrians, fellow drivers, fellow vehicles, active or passive traffic signs, road conditions, weather conditions, or any combination thereof. The control system 202 can further detect characteristics of such events or objects, including types of fellow vehicles, relative locations of the detected objects, anticipated behaviors of the detected objects, locations of sensors of detected devices, locations of perceptive organs ( e.g., eyes or ears) of detected people, or any combination thereof); obtain, for the vehicle, a second virtual model (Hillis, see figure 1 and paragraph [0027], where Hillis discloses that the communication can take the form of pedestrian communication 120, which involves the first control system 104 and a pedestrian 122. The pedestrian 122 can be any external observer who is not driving a vehicle. In a further example, the communication can take the form of traffic controller communication 126, which involves the first control system 104 and a traffic controller 128. The traffic controller 128 can be a person with the authority to control traffic (e.g., a road worker, a police officer, etc.), a traffic control device, or an agent terminal device within the navigational environment 100 for a remote person to control the traffic. The pedestrian communication 120 and the traffic controller communication 126 can take the forms similar to the human driver communication 106, including a light, a sound, a display, an animation, or any combination thereof. In some embodiments, the first control system 104 can simultaneously present or generate any of the human driver communication 106, the inter-device communication 112, the pedestrian communication 120, and the traffic controller communication 126) for communicating with the second external observer (Hillis, see Abstract, where Hillis discloses that at least one embodiment of this disclosure includes a method
for an autonomous vehicle ( e.g., a fully autonomous or semiautonomous vehicle) to communicate with external observers).
 Hillis differs from the claimed subject matter in that Hillis does not explicitly disclose encrypt, based on one or more characteristics of the second external observer, the second virtual model to generate an encrypted second virtual model; and communicate with the second external observer using the encrypted second virtual model simultaneously with communicating with the first external observer using the encrypted first virtual model.
However in an analogous art, Melzer discloses encrypt, based on one or more characteristics of the second external observer (The office notes that the claim recites a similar limitation to claim 1, it is further noted that Melzer figure 1  discloses multiple external observers receiving encrypted second virtual model that simultaneous communicates with multiple observers as shown in figure 1 and paragraph [0051], where Melzer discloses that the decryption code may be locally adapted by the wearable computing device 100, for example based on local unique data related to the wearer, for example based on a biometric signature of the wearer, such as an image of a fingerprint, a pupil or other biological trait. In such embodiments, the central server 120 encodes the message with the decryption code and the decryption code is decoded using the biometric signature. Namely, in such embodiments, the decryption code is locally prepared based on the biometric signature of the wearer, for example by instructing the wearer to take an image of the biological trait, instructing the wearable computing device 100 to take an image of the biological trait automatically, and/or the like. The decryption code is encoded by the central server using a similar image which is provided thereto in a secure), the second virtual model (Melzer, see figure 1 with multiple external observers 100 and multiple virtual models received by observer 100 in figure 1)  to generate an encrypted second virtual model (Melzer, see paragraph [0049], where Melzer discloses that the augmented reality view includes an overlay or any other augmentation of private and/or personalized decrypted content generated using a wearer decryption code based on a visible code that may be viewed by the wearer of the wearable mobile device 100 at a naked eye glance. The visible code may be a cipher text, a plain text, a barcode, an encrypted image, an encrypted video and/or any visible content that may be decrypted by one or more keys); and communicate with the second external observer (Melzer, see figure 1 with multiple external observers 100 and multiple virtual models received by observer 100 in figure 1) using the encrypted second virtual model simultaneously with communicating with the first external observer (see multiple virtual models communications simultaneously received by observers 100 in figure 1)  using the encrypted first virtual model (Melzer, see figures 4A-4E and paragraph [0067], where Melzer discloses that FIGS. 4A-4E depicts exemplary visible codes. FIG. 4A depicts an icon that may be transformed to decrypted content based on data which is acquired via the network based on the location of the wearable mobile device 100. FIG. 4B depicts a barcode that include encrypted content that is decrypted using the wearer decryption code. FIG. 4C depicts a QR code that include encrypted content that is decrypted using the wearer decryption code. FIG. 4D depicts a trademark that may be transformed to personalized decrypted content based on data which is acquired via the network based on the location of the wearable mobile device 100 and using the wearer decryption code. FIG. 4E depicts an encrypted content that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code. FIG. 4F depicts an encrypted text in an email that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code. FIG. 4G depicts an encrypted text in a webpage that may be transformed to personalized decrypted content by using the wearer decryption code to decrypt the visible code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hillis with Melzer. One would be motivated to modify Hillis by disclosing encrypt, based on one or more characteristics of the second external observer, the second virtual model to generate an encrypted second virtual model; and as taught by Melzer, and thereby providing an improved HMD augmented reality experience for multiple users (Melzer, see paragraph [0004]).   

As to Claim 14:
Hillis in view of Melzer discloses the apparatus of claim 1, wherein the apparatus includes the vehicle (Hillis, see Abstract, where Hillis discloses a method for an autonomous vehicle (e.g., a fully autonomous or semiautonomous vehicle) to communicate with external observers. The method includes: receiving a task at the autonomous vehicle; collecting data that characterizes a surrounding environment of the autonomous vehicle from a sensor coupled to the autonomous vehicle; determining an intended course of action for the autonomous vehicle to undertake based on the task and the collected data; and conveying a human understandable output via an output device, the human understandable output expressly or implicitly indicating the intended course of action to an external observer).

As to Claim 15:
Hillis in view of Melzer discloses the apparatus of claim 1, wherein the apparatus includes a computing device of the vehicle (Hillis, see paragraph [0024], where Hillis discloses that the vehicle 102 includes a first control system 104, which can be implemented by a computing device, such as a computer, a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), or other electronic devices or systems).




Allowable Subject Matter
Claims 8, 12, 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Urmson (US 8954252 B1)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624